BROWN & ASSOCIATES, P.A., Appellant,
v.
THE SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA, JAMES D. GIPSON, JACQUELINE D. GIPSON and PATRICIA E. GIPSON-GRIMSLEY, Appellees.
No. 4D09-1308.
District Court of Appeal of Florida, Fourth District.
July 14, 2010.
Michael D. Brown of Brown & Associates, P.A., Riviera Beach, for appellant.
Richard J. Dewitt, III, and Robert C. Byrne of Brigham Moore, L.L.P., West Palm Beach, for appellees James D. Gipson, Jacqueline D. Gipson and Patricia E. Gipson-Grimsley.
PER CURIAM.
Affirmed.
POLEN, HAZOURI and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.